1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saxby U.S. Publication No. 2018/0143234 in view of Sevick et al. (U.S. Publication No. 2015/0333725 A1).

With respect to claim 1, Saxby discloses an impedance assembly (para 0057, lines 1-7) for use in a voltage divider (see voltage divider 108 shown in Fig. 1A) for sensing an AC elevated voltage of at least 1 kV (para 0067, lines 1-9) versus ground of a power carrying conductor distributing electrical energy in a national grid (para 0094, lines 1-6), wherein the impedance assembly comprises a) a printed circuit board (see element 129 microprocessor board shown in Fig. 1B); b) an externally accessible high-voltage contact for connection to the power- carrying conductor (para 0044, lines 15-17, the monitoring devices can be used on high voltage “transmission lines” or conductors that operate at voltages higher than 69 kV); c) a first plurality of impedance elements (see elements 110 and 112 both in the voltage divider shown in Fig. 1D and para 0058, lines 1-7; para 0059, lines 1-3; both resistive and capacitive voltage dividers can be implemented in the monitoring device; the resistive element would be considered impedance elements) , arranged on the device and electrically connected to the high-voltage contact and in series with each other such as to be operable in a first voltage divider for sensing the elevated voltage of the power-carrying conductor (para 0051, lines 3-9; high voltage in series with the divider to a lower voltage/higher current secondary output); characterized in that the impedance assembly further comprises d) a second plurality of impedance elements (see second voltage divider 108b with impedance elements 110 and 112 shown in Fig. 1D), arranged on the device and electrically connected to the high-voltage contact and in series with each other such as to be operable in a second voltage divider for harvesting electrical energy from the power-carrying conductor (para 0051, lines 3-9; high voltage in series with the divider to a lower voltage/higher current secondary output).
Saxby discloses the components mounted in an electronics box but doesn’t specifically disclose it being arranged on the printed circuit board.
   Sevick et al. discloses the components mounted in an electronics box but doesn’t specifically disclose it being arranged on the printed circuit board (para 0029, lines 1-11; the components are mounted on an integrated circuit board).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saxby to include the components being arranged on a printed circuit board to predictably allow for a more compact device.
          


(see Sevick et al. para 0029, lines 1-11; the components are mounted on an integrated circuit board) has a first major outer surface and an opposed second major outer surface (see Saxby components 102, 118 and 120 in Fig. 1D on one side of the conductor  106 and components 116 on conductor 104), and wherein the first plurality of impedance elements is arranged on the first major outer surface (see Saxby components 102, 118 and 120 in Fig. 1D on one side of the conductor  106 and components 116 on conductor 104), and the second plurality of impedance elements is arranged on the second major outer surface (see the components in Saxby arranged on the outer surface of the conductors 104 and 106 shown in Fig. 1D).

With respect to claim 3, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 2, wherein a first impedance element of the first plurality of impedance elements is arranged at a first position on the first major outer surface (see Saxby impedance element 110 on side of 108a shown in Fig. 1D), and a first impedance element of the second plurality of impedance elements is arranged at the same first position on the second major outer surface (see Saxby second impedance element 112 on side of 108a shown in Fig. 1D); and
wherein a second impedance element of the first plurality of impedance elements is arranged at a second position on the first major outer surface (see Saxby impedance element 110 shown in Fig. 108b in Fig. 1D), and a second impedance element of the second plurality of impedance elements is arranged at the same second position on the second major outer surface (see Saxby second impedance element 112 on side 108b shown in Fig. 1D).

With respect to claim 4, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1, wherein the first plurality of impedance elements is arranged to form a (see Saxby impedance elements 110 and 112 shown in Fig. 1D on both sides of voltage dividers 108a and 108b shown in Fig. 1D).

With respect to claim 5, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1, wherein each impedance element of the first plurality of impedance elements has a same first nominal impedance, and/or each impedance element of the second plurality of impedance elements has a same second nominal impedance (see Saxby para 0076, lines 1-16).

With respect to claim 6, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1, wherein each impedance element of the first plurality of impedance elements is a discrete, surface-mounted capacitor (see Saxby para 0072, lines 1-13), and/or each impedance element of the second plurality of impedance elements is a discrete, surface-mounted capacitor (see Saxby para 0072, lines 1-13).

With respect to claim 7, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide wherein the first plurality of impedance elements comprises more than twenty impedance elements, and/or wherein the second plurality of impedance elements comprises more than twenty impedance elements, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.


(see Saxby para 0044, lines 1-17).


With respect to claim 10, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1, at least a portion of which is encapsulated in a solid, electrically insulating encapsulation body (see Saxby para 0064 and para 0065).

With respect to claim 11, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1, wherein the respective impedances of the second plurality of impedance elements are chosen such that the second voltage divider can harvest electrical energy of at least milliwatt from the power-carrying conductor (see Saxby para 0044, lines 1-17).

With respect to claim 12, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 1, wherein the second plurality of impedance elements is comprised in an inductor-less step-down converter to convert the elevated voltage of the power-carrying conductor to a voltage of 400 Volt or less (see Saxby para 0090, lines 1-10; claim 22, lines 1-2).

With respect to claim 13, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 12, wherein the inductor- less step-down converter converts the positive and the negative half-wave of the elevated AC voltage of the power-carrying conductor to a voltage of 400 Volt or less (see Saxby para 0090, lines 1-10; claim 22, lines 1-2).

With respect to claim 14, the combination of Saxby and Sevick et al. discloses a sensing assembly comprising: a) an impedance assembly according to claim 8 (see Saxby voltage divider 108 shown in Fig. 1A), and b) a processing unit (see Saxby CPU 129 shown in Fig. 1b; para 0049), electrically connected to the signal contact and powered by electrical energy harvested by the second voltage divider (see Saxby second voltage divider 108b with impedance elements 110 and 112 shown in Fig. 1D), for processing the signal voltage and sensing the AC elevated voltage versus ground of the power- carrying conductor (see Saxby para 0090, lines 1-10; claim 22, lines 1-2).

With respect to claim 15, the combination of Saxby and Sevick et al. discloses a sensing assembly according to claim 14, wherein the processing unit comprises an antenna for wirelessly transmitting a signal indicative of the AC elevated voltage versus ground of the power-carrying conductor (see Saxby para 0090, lines 1-10; claim 22, lines 1-2).


With respect to claim 16, the combination of Saxby and Sevick et al. discloses a sensing assembly according to claim 15, wherein the processing unit comprises a Bluetooth interface for wirelessly transmitting the signal according to a protocol described in part of standard of the International Electrotechnical Commission IEC (see Saxby para 0046, lines 1-6).

With respect to claim 17, the combination of Saxby and Sevick et al. discloses a sensing assembly according to claim 14, further comprising a current sensor (see Saxby para 0048, lines 1-6), connected to the processing unit (see Saxby CPU 129 shown in Fig. 1b; para 0049), for sensing a current through the power-carrying conductor (see Saxby para 0044, lines 1-17), and
(see Saxby para 0049, lines 1-8),
wherein the processing unit is arranged in the housing (see Saxby para 0049, lines 1-8).

With respect to claim 18, the combination of Saxby and Sevick et al. discloses a power network for distributing electrical energy in a national grid (see Saxby para 0044, lines 1-3), comprising an impedance assembly (see Saxby para 0057, lines 1-7).

With respect to claim 19, the combination of Saxby and Sevick et al. disclosea a power network for distributing electrical energy in a national grid (see Saxby para 0044, lines 1-3), comprising a sensing assembly according to claim 14 (see Saxby para 0057, lines 1-7).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saxby U.S. Publication No. 2018/0143234 in view of Sevick et al. (U.S. Publication No. 2015/0333725 A1) as applied to claims…. above and further in view of Potyrailo et al. (U.S. Publication No. 2016/0187277 A1).

With respect to claim 9, the combination of Saxby and Sevick et al. discloses an impedance assembly according to claim 8.
The combination of Saxby and Sevick et al. does not disclose further comprising an interface connector for mechanical and electrical mating with a corresponding plug, wherein the interface connector comprises a plurality of connector contacts for transmitting electrical signals into the plug, and wherein one of the connector contacts is electrically connected to the signal contact.
  Potyrailo et al. discloses further comprising an interface connector for mechanical and electrical mating with a corresponding plug (see element 438 shown in Fig. 9), wherein the interface (see element 438 shown in Fig. 9), and wherein one of the connector contacts is electrically connected to the signal contact (para 0174, lines 1-9).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saxby and Sevick et al. to include comprising an interface connector for mechanical and electrical mating with a corresponding plug, wherein the interface connector comprises a plurality of connector contacts for transmitting electrical signals into the plug, and wherein one of the connector contacts is electrically connected to the signal contact as taught by Potyrailo et al. to allow for a secure connection and allow for proper coupling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866